Citation Nr: 1224078	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  05-37 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating greater than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable disability rating for a bilateral hearing loss disability.

3.  Entitlement to an increased disability rating greater than 10 percent for residuals of a shrapnel wound to the right side of the neck with retained foreign bodies.

4.  Entitlement to a compensable disability rating for dermatomycosis of the feet.

5.  Whether new and material evidence has been received sufficient to reopen a previously denied service-connection claim for pes planus.

6.  Entitlement an effective date earlier than February 25, 2008 for the assignment of a 20 percent disability rating for a bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1967 to November 1968.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of June 2004 and November 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

Procedural history

In June 2004, the RO awarded the Veteran service connection for PTSD, rated 10 percent disabling effective August 25, 2003.  The RO also awarded the Veteran service connection for a bilateral hearing loss disability, rated noncompensably disabling effective February 9, 2004.  The RO then denied the Veteran's claims for increased ratings greater than 10 percent for his service-connected residuals of a shrapnel wound to the right neck, and greater than zero percent for service-connected dermatomycosis of the feet.  Finally, the RO denied the Veteran's request to reopen his previously denies service-connection claim for pes planus.  The Veteran disagreed with the assigned initial ratings for his PTSD and bilateral hearing loss, with the denials of his increased rating claims, and with the denial of his request to reopen his pes planus claim, and perfected appeals as to all five issues.

During the pendency of the appeal, the RO awarded the Veteran a 50 percent disability rating for his PTSD, also effective August 25, 2003.  The Veteran expressed continued dissatisfaction with this assignment, and the issue remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated].

As will be discussed in detail below, the Veteran has since withdrawn each of these five appeals.  

Significantly, in the above-referenced November 2008 rating decision, the RO increased the Veteran's disability rating for his bilateral hearing loss from zero to 20 percent, effective February 25, 2008.  The Veteran has perfected an appeal as to the effective date of this increase.  

The Board adds that the Veteran requested, and was scheduled for a hearing before a Veterans Law Judge on May 21, 2012 via videoconferencing equipment.  The Veteran cancelled this hearing, and has not requested that a new hearing be scheduled.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R.       §§ 20.702(e); 20.704(e) (2011).

Referred issue

As noted above, when the RO first awarded the Veteran service connection for a bilateral hearing loss disability, it assigned an initial noncompensable disability rating, effective February 9, 2004.  The RO increased this rating to 20 percent, effective February 25, 2008 in a November 2008 rating decision.  In correspondence received by VA on December 18, 2008, the Veteran filed a claim for entitlement to an effective date of August 25, 2003 for his bilateral hearing loss award.  It appears that the RO interpreted this claim as a notice of disagreement with the effective date of the assignment of the 20 percent rating, and duly completed a SOC as to that issue.  As noted above, the Veteran filed a timely substantive appeal, and the issue of entitlement to an effective date earlier than February 25, 2008 is currently before the Board.  
Significantly however, it appears that the RO has not adjudicated whether an effective date of August 25, 2003 is warranted for the actual award of service connection, as what appears to be the Veteran's request in his December 18, 2008 correspondence.  As such, the issue is referred to the RO for appropriate action.   See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO].

Remanded issue

This issue of entitlement to an effective date earlier than February 25, 2008 for the award of a 20 percent disability rating for the Veteran's bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In correspondence received by VA in December 2008, the Veteran specifically indicated that he wished to withdraw his requests for higher disability ratings for his service-connected bilateral hearing loss disability, and his residuals of a shrapnel wound to the right side of the neck.  

2.  In correspondence received by VA in May 2012, the Veteran specifically indicated that he wished to withdraw his requests for higher disability ratings for his service-connected PTSD, dermatomycosis of the feet, and again for residuals of a shrapnel wound to the right side of the neck.  The Veteran also withdrew his request to reopen his previously denied service-connection claim for pes planus.


CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his claims of entitlement to higher disability ratings for service-connected bilateral hearing loss, for residuals of a shrapnel wound to the right side of the neck, for PTSD, and for dermatomycosis of the feet.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2011).


2.  The criteria for withdrawal have also been met as to his claim to reopen his previously denied service-connection claim for pes planus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.         See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2011).

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2011).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  See 38 C.F.R. § 20.204(b) (2011).

As noted above, the Veteran perfected appeals as to the assigned initial ratings for his service-connected PTSD and bilateral hearing loss, as to the continued ratings for dermatomycosis of the feet and residuals of a shrapnel wound to the neck, and as to his denied request to reopen his service-connection claim for pes planus.  Significantly, in correspondence received by VA on December 18, 2008, the Veteran specifically indicated he was satisfied with the ratings in effect at the time for his hearing loss and shrapnel wound residuals, and that he wished to withdraw his appeal as to these matters.  See the Veteran's December 18, 2008 Statement in Support of Claim.  

Subsequently, in correspondence received by VA on May 21, 2012, the Veteran additionally noted that he wished to withdraw his appeals for higher evaluations for his PTSD, for dermatomycosis of the feet, and again for his shrapnel wound residuals to the neck.  He also withdrew his appeal to reopen his previously denied service-connection claim for pes planus.  See the May 21, 2012 letter from the Veteran's representative. 

The Veteran's requests to withdraw these issues were made in writing, on letters containing the Veteran's name and file number as is required by 38 C.F.R. § 20.204(b).  The Board accordingly finds that the Veteran's withdrawal requests qualify as valid withdrawals of these five issues of his perfected appeal.  See 38 C.F.R. § 20.204.  Accordingly, there remains no allegation of error of fact or law for appellate consideration as to these issues, and each is dismissed.


ORDER

The appeal of entitlement to a higher initial disability rating for service-connected PTSD is dismissed.

The appeal of entitlement to a higher initial disability rating for a service-connected bilateral hearing loss disability is dismissed.

The appeal of entitlement to an increased disability rating for service-connected residuals of a shrapnel wound to the right side of the neck is dismissed.

The appeal of entitlement to an increased disability rating for service-connected dermatomycosis of the feet is dismissed.

The appeal as to whether new and material evidence has been received to reopen a previously denied service-connection claim for pes planus is dismissed.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's claim for an effective date earlier than February 25, 2008 for the assignment of an increased disability rating from zero to 20 percent for his service-connected bilateral hearing loss disability must be remanded to ensure that the Veteran receives all consideration due to him under the law. 

As noted above, the Veteran has claimed entitlement to the assignment of an effective date of August 25, 2003 for the award of service connection for his bilateral hearing loss disability.  Currently, the effective date for this award is February 9, 2004.  Because the RO has not adjudicated this effective date claim in the first instance, the Board has referred the issue to the RO for appropriate action in the Introduction above.

As was also discussed above, the Veteran has duly perfected an appeal as to the February 25, 2008 effective date assigned for the increase of his disability rating from 0 to 20 percent for his hearing loss disability.  The Board notes that the outcome of the Veteran's perfected effective date claim as to this increased disability rating is inextricably intertwined with the outcome of the effective date claim as to his initial award of service connection, now referred to the RO.  In other words, if the Veteran is awarded an earlier effective date for the award of service connection, this may impact the Veteran's claim for an earlier effective date for the subsequent award of an increased rating.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) [where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together]; see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  As such, action on the Veteran's perfected effective date claim is deferred.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The RO/AMC should first fully adjudicate the referred issue of whether an effective date of August 25, 2003 is warranted for the award of service connection for the Veteran's bilateral hearing loss disability.  The RO/AMC should notify the Veteran that if he disagrees with the RO/AMC's determination, he must file a timely Notice of Disagreement to initiate an appeal as to this issue.  

2.  After completion of the above, and if still appropriate, VBA should readjudicate the issue of whether the Veteran is entitled to an effective date earlier than February 25, 2008 for the award of an increased disability rating from zero to 20 percent for his service-connected bilateral hearing loss disability.  Unless the benefit sought on appeal is granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and afforded an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


